Case 1:17-cr-00101-LEK Document 870 Filed 02/05/20 Page 1 of 1        PageID #: 7531

                                      MINUTES


 CASE NUMBER:              CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:                USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:            Gregg Paris Yates
                           Kenneth M. Sorenson
 ATTYS FOR DEFT:           Anthony T. Williams, Pro se
                           Lars R. Isaacson (Stand-by)


       JUDGE:      Leslie E. Kobayashi           REPORTER:    Debra Read

       DATE:       2/5/2020                      TIME:        08:30 AM - 2:00 PM

COURT ACTION: EP: Further Jury Trial - 3rd day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

12 Jurors and 2 Alternates present.

Government Witnesses:
1) Megan Crawley (D, C, RD)
2) Joseph Lavelle (D, C, RD)


Defendant Witnesses:
1) Joseph Lavelle (D, C)

Government’s Exhibits Admitted:
816, 817, 815, 602, 604, 500, 501, 505


Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal
Service.

Further Jury Trial-Day 4, SET for February 6, 2020 at 8:30 a.m. before Honorable
Leslie E. Kobayashi.


Submitted by: Agalelei Elkington, Courtroom Manager
